Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the State Tax Commission which denied petitioner’s application for redetermination of a deficiency of personal income tax for the year 1969. The respondent has held that the petitioner failed to establish a change of domicile from New York State to Florida in 1969. The petitioner does not dispute the existence of the facts noted by the respondents which would indicate a continuing and substantial connection with the State of New York after he allegedly changed his domicile to Florida during January of 1969. Instead, the thrust of the petitioner’s position is that these facts are explained in the record in such a way as to be consistent with a new Florida domicile. The record contains ample evidence to support the finding that there was no surrender of the New York domicile in 1969 and, accordingly, the decision is supported by substantial evidence. Determination confirmed, and petition dismissed, without costs. Greenblott, J. P., Sweeney, Main, Herlihy and Reynolds, JJ., concur.